                         Case 4:19-cv-01843-KAW Document 83 Filed 07/22/20 Page 1 of 4



                  1    DENISE M. MINGRONE (SBN 135224)
                       dmingrone@orrick.com
                  2    ROBERT L. URIARTE (SBN 258274)
                       ruriarte@orrick.com
                  3    ORRICK, HERRINGTON & SUTCLIFFE LLP
                       1000 Marsh Road
                  4    Menlo Park, CA 94025
                       Telephone:     650 614 7400
                  5
                       ROBERT M. LOEB (admitted pro hac vice)
                  6    rloeb@orrick.com
                       JAMES A. FLYNN (admitted pro hac vice)
                  7    jflynn@orrick.com
                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                  8    1152 15th Street NW
                       Washington, DC 20005
                  9    Telephone:    202 339 8475
                10
                       Attorneys for Intervenor
                11     SYNOPSYS, INC.

                12
                                                  IN THE UNITED STATES DISTRICT COURT
                13
                                                   NORTHERN DISTRICT OF CALIFORNIA
                14
                                                          OAKLAND DIVISION
                15
                       THE CENTER FOR INVESTIGATIVE                  Case No. 4:19-cv-01843-KAW
                16     REPORTING AND WILL EVANS,
                                                                     SYNOPSYS, INC.’S NOTICE OF
                17                       Plaintiffs,                 APPEAL TO THE UNITED STATES
                                                                     COURT OF APPEALS FOR THE
                18            v.                                     NINTH CIRCUIT

                19     U.S. DEPARTMENT OF LABOR,                     Judge: Hon. Kandis A. Westmore
                20                       Defendant.

                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                   SYNOPSYS’ NOTICE OF APPEAL TO THE
                                                                          U.S. COURT OF APPEALS FOR THE NINTH CIRCUIT
                                                                                                     4:19-CV-01843-KAW
                           Case 4:19-cv-01843-KAW Document 83 Filed 07/22/20 Page 2 of 4



                     1          Notice is hereby given that Synopsys, Inc., in the above-captioned case, hereby appeals to

                     2   the United States Court of Appeals for the Ninth Circuit, from the Order on Cross-Motions for

                     3   Summary Judgment (ECF No. 39), entered in this action on the 10th day of December, 2019; the

                     4   Judgment (ECF No. 40), entered in this action on the 10th day of December, 2019; the Order

                     5   Granting in Part and Denying in Part Synopsys, Inc’s Motion for Leave to Intervene (ECF

                     6   No. 79), entered in this action on the 20th day of July, 2020; and from any and all other

                     7   judgments, orders, opinions, decisions, rulings, and findings subsidiary thereto, subsumed therein,

                     8   or subsequent thereto in this case.

                     9    Dated: July 22, 2020                             Respectfully submitted,
                10

                11
                                                                           By: /s/ Denise M. Mingrone
                12                                                             Denise M. Mingrone
                                                                               dmingrone@orrick.com
                13                                                             ORRICK, HERRINGTON & SUTCLIFFE
                                                                               1000 Marsh Road
                14                                                             Menlo Park, CA 940255
                                                                               Telephone:       650 614 7400
                15

                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON                                                                           SYNOPSYS’ NOTICE OF APPEAL TO THE
 & SUTCLIFFE LLP
                                                                        -1-         U.S. COURT OF APPEALS FOR THE NINTH CIRCUIT
                                                                                                               4:19-CV-01843-KAW
         Case 4:19-cv-01843-KAW Document 83 Filed 07/22/20 Page 3 of 4




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Synopsys, Inc.


Name(s) of counsel (if any):
Denise M. Mingrone
Robert L. Uriarte
Orrick, Herrington & Sutcliffe LLP
Address: 1000 Marsh Road, Menlo Park 94025
Telephone number(s): (650) 614-7400
Email(s): dmingrone@orrick.com; ruriarte@orrick.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
U.S. Department of Labor


Name(s) of counsel (if any):
Pamela T. Johann



Address: 450 Golden Gate Ave., Box 36055, San Francsico, CA 94102
Telephone number(s): (415) 436-7025
Email(s): pamela.johann@usdoj.gov


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
         Case 4:19-cv-01843-KAW Document 83 Filed 07/22/20 Page 4 of 4




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
Synopsys, Inc. (continued)

Name(s) of counsel (if any):
Robert M. Loeb, James A. Flynn
Orrick, Herrington & Sutcliffe LLP
Address: 1152 15th St NW, Washington, DC 20005
Telephone number(s): (202) 339-8475
Email(s): rloeb@orrick.com; jflynn@orrick.com
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:
The Center for Investigative Reporting
Will Evans
Name(s) of counsel (if any):
D. Victoria Baranetsky


Address: 1400 65th St., Suite 200, Emeryville, CA 94608
Telephone number(s): (510) 809-3160
Email(s): vbaranetsky@revealnews.org
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
